UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

ELGIE B. BLOCKER, JR.,
                                                                                DECISION
                                        Plaintiff,                                and
                        v.                                                       ORDER

ANDREW M. SAUL, 1 Commissioner of                                             18-CV-6788F
 Social Security,                                                               (consent)

                           Defendant.
______________________________________

APPEARANCES:                    LAW OFFICES OF KENNETH R. HILLER, PLLC
                                Attorneys for Plaintiff
                                KENNETH R. HILLER, and
                                ANTHONY JOHN ROONEY, of Counsel
                                6000 North Bailey Avenue, Suite 1A
                                Amherst, New York 14226

                                JAMES P. KENNEDY, JR.
                                UNITED STATES ATTORNEY
                                Attorney for Defendant
                                Federal Centre
                                138 Delaware Avenue
                                Buffalo, New York 14202
                                              and
                                KATHRYN L. SMITH
                                Assistant United States Attorney
                                United States Attorney’s Office
                                100 State Street
                                Rochester, New York 14614
                                              and
                                BENIL ABRAHAM
                                Special Assistant United States Attorney, of Counsel
                                Social Security Administration
                                Office of General Counsel
                                26 Federal Plaza
                                Room 3904
                                New York, New York 10278


1Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019, and,
pursuant to Fed.R.Civ.P. 25(d), is substituted as Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
                                           JURISDICTION

        On October 7, 2019, the parties to this action, in accordance with a Standing

Order, consented pursuant to 28 U.S.C. § 636(c) to proceed before the undersigned.

(Dkt. 14). The matter is presently before the court on motions for judgment on the

pleadings filed by Plaintiff on June 21, 2019 (Dkt. 11), and by Defendant on August 12,

2019 (Dkt. 12).



                                          BACKGROUND

        Plaintiff Elgie B. Blocker, Jr. (“Plaintiff”), brings this action under Title II of the

Social Security Act (“the Act”), 42 U.S.C. §§ 405(g), seeking judicial review of the

Commissioner of Social Security’s final decision denying Plaintiff’s application filed with

the Social Security Administration (“SSA”), on July 18, 2015, for Supplemental Security

Income (“SSI”) under Title XVI of the Act (“disability benefits”). Plaintiff alleges he

became disabled on June 30, 2014, based on anxiety since 2011, rendering Plaintiff

unable to be around people, nervousness, panic attacks, inability to sleep, chronic

bilateral knee pain with surgical repair of a ruptured tendon in 2005, no knee cartilage,

tendinitis, and high blood pressure. AR 2 at 164, 168. Plaintiff’s application initially was

denied on September 21, 2015, AR at 66-73, and at Plaintiff’s timely request, on

December 12, 2017, a hearing was held in Rochester, New York before administrative

law judge John P. Costello (“the ALJ”). AR at 29-49. Appearing and testifying at the

hearing were Plaintiff, then represented by Justin Goldstein, Esq., and vocational expert

Dawn Blythe (“VE”).


2References to “AR” are to the page of the Administrative Record electronically filed by Defendant on
April 19, 2019 (Dkt. 8).

                                                    2
        On January 17, 2018, the ALJ issued a decision denying Plaintiff’s claim, AR at

12-28 (“the ALJ’s decision”), which Plaintiff timely appealed to the Appeals Council. AR

at 7-9. On September 18, 2018, the Appeals Council issued a decision denying

Plaintiff’s request for review, rendering the ALJ’s decision the Commissioner’s final

decision. AR at 1-6. On November 1, 2018, Plaintiff commenced the instant action

seeking judicial review of the ALJ’s decision.

        On June 21, 2019, Plaintiff moved for judgment on the pleadings (Dkt. 11)

(“Plaintiffs’ Motion”), attaching the Memorandum of Law in Support of Plaintiff’s Motion

for Judgment on the Pleadings (Dkt. 11-1) (“Plaintiff’s Memorandum”). On August 12,

2019, Defendant moved for judgment on the pleadings (Dkt. 12) (“Defendant’s Motion”),

attaching the Commissioner’s Brief in Support of the Commissioner’s Motion for

Judgment on the Pleadings and in Response to Plaintiff’s Brief Pursuant to Local Rule

5.5 (Dkt. 12-1) (“Defendant’s Memorandum”). Filed on September 2, 2019, was

Plaintiff’s Response to the Commissioner’s Brief in Support and in Further Support for

Plaintiff’s Motion for Judgment on the Pleadings (Dkt. 13) (“Plaintiff’s Reply”). Oral

argument was deemed unnecessary.

        Based on the foregoing, Plaintiff’s Motion is DENIED; Defendant’s Motion is

GRANTED.

                                                  FACTS 3

        Plaintiff Elgie B. Blocker, Jr. (“Plaintiff” or “Blocker”), born November 6, 1975,

was 38 years old as of June 30, 2014, his alleged disability onset date (“DOD”), and 42

years old as of January 17, 2018, the date of the ALJ’s decision. AR at 24, 138, 164.


3In the interest of judicial economy, recitation of the Facts is limited to only those necessary for
determining the pending motions for judgment on the pleadings.

                                                       3
Plaintiff is single, has one adult daughter and several grandchildren, and lived alone in

an apartment in Rochester, New York when he applied for benefits, and was living with

his mother as of the date of the administrative hearing. AR at 38, 81-82, 182. Plaintiff

attended regular classes in high school through 11th grade, can communicate in

English, and has no further specialized job training or vocational education. AR at 34,

169. Plaintiff relies on his daughter or his mother for grocery shopping and meal

preparation, with Plaintiff only being able to microwave meals, and is able to attend to

his personal hygiene. AR at 36-39, 184-85. Plaintiff does not drive, but relies on others

for rides or walks. AR at 36, 185. Plaintiff’s socialization is limited to visiting with his

daughter and grandchildren three times a week, and with his aunt and uncle a few times

per month. AR at 36, 186.

       Plaintiff has limited work experience which Plaintiff attributes to stress, difficulties

getting along with others, poor anger management, poor memory, and an inability to

stand for long periods. AR at 34-36, 188-89. Plaintiff most recently worked from

September to November 2014 as a temporary employee, and as a cook from June to

December 2012. AR at 157, 169.



                                        DISCUSSION

1.     Standard and Scope of Judicial Review

       A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when she is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§



                                               4
416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In

reviewing a final decision of the SSA, a district court “is limited to determining whether

the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s

function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has

instructed . . . that the factual findings of the Secretary, 4 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).

2.     Disability Determination

       The definition of “disabled” is the same for purposes of receiving SSDI and SSI

benefits. Compare 42 U.S.C. § 423(d) with 42 U.S.

C. § 1382c(a). The applicable regulations set forth a five-step analysis the

Commissioner must follow in determining eligibility for disability benefits. 20 C.F.R. §§



4 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.

                                                  5
404.1520 and 416.920. See Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v.

Schweiker, 675 F.2d 464 (2d Cir. 1982). If the claimant meets the criteria at any of the

five steps, the inquiry ceases and the claimant is not eligible for disability benefits. 20

C.F.R. §§ 404.1520 and 416.920. The first step is to determine whether the applicant is

engaged in substantial gainful activity during the period for which the benefits are

claimed. 20 C.F.R. §§ 404.1520(b) and 416.920(b). The second step is whether the

applicant has a severe impairment which significantly limits the physical or mental ability

to do basic work activities, as defined in the relevant regulations. 20 C.F.R. §§

404.1520(c) and 416.920(c). Third, if there is an impairment and the impairment, or its

equivalent, is listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 of the regulations

(“Appendix 1” or “the Listings”), and meets the duration requirement of at least 12

continuous months, there is a presumption of inability to perform substantial gainful

activity, and the claimant is deemed disabled, regardless of age, education, or work

experience. 42 U.S.C. §§ 423(d)(1)(A) and 1382a(c)(3)(A); 20 C.F.R. §§ 404.1520(d)

and 416.920(d). As a fourth step, however, if the impairment or its equivalent is not

listed in Appendix 1, the Commissioner must then consider the applicant’s “residual

functional capacity” or “RFC” which is the ability to perform physical or mental work

activities on a sustained basis, notwithstanding the limitations posed by the applicant’s

collective impairments, see 20 C.F.R. 404.1520(e)-(f), and 416.920(e)-(f), and the

demands of any past relevant work (“PRW”). 20 C.F.R. §§ 404.1520(e) and 416.920(e).

If the applicant remains capable of performing PRW, disability benefits will be denied,

id., but if the applicant is unable to perform PRW relevant work, the Commissioner, at

the fifth step, must consider whether, given the applicant’s age, education, and past



                                              6
work experience, the applicant “retains a residual functional capacity to perform

alternative substantial gainful work which exists in the national economy.” Rosa v.

Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation marks and citation omitted); 20

C.F.R. §§ 404.1560(c) and 416.960(c). The burden of proof is on the applicant for the

first four steps, with the Commissioner bearing the burden of proof on the final step. 20

C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4); Burgess v. Astrue, 537 F.3d 117, 128 (2d

Cir. 2008).

       In the instant case, the ALJ found Plaintiff had not engaged in substantial gainful

activity since June 30, 2015, the date of his application, AR at 17, and suffers from the

severe impairments of anxiety disorder, antisocial personality disorder, paranoid

personality disorder, posttraumatic stress disorder (“PTSD”), depressive disorder,

bipolar I disorder, alcohol abuse disorder, and bilateral knee degenerative joint disease.

Id. at 17-18. The ALJ further found Plaintiff does not have an impairment or

combination of impairments meeting or medically equal to the severity of any listed

impairment in Appendix 1, id. at 18-19, and that Plaintiff retains the RFC to perform

medium work as defined under the Act, with additional limitations of simple routine

tasks, occasional interaction with coworkers and the general public, and low stress work

defined as work involving only occasional decision making. Id. at 19-23. Based on his

age, education, ability to communicate in English, work experience, and RFC, the ALJ

found jobs exist in significant numbers in the national economy that Plaintiff can

perform, including work as an industrial cleaner, and as a laundry laborer. Id. at 23-24.

Accordingly, the ALJ found Plaintiff is not disabled under the Act. Id. at 24.




                                             7
        Plaintiff does not contest the ALJ’s findings with regard to the first two steps of

the five-step analysis, but argues the ALJ improperly evaluated the opinion of Adam

Brownfield, Ph.D. (“Dr. Brownfield”), a consultative psychologist whose found Plaintiff

with marked limitations in several areas which Plaintiff maintains establishes Plaintiff

meets the listing for disability based on a mental impairment, 5 Plaintiff’s Memorandum

at 8-14, and further erred in assessing Plaintiff’s mental RFC. Id. at 14-18. Defendant

maintains the ALJ properly evaluated DR. Brownfield’s opinion, Defendant’s

Memorandum at 11-15, and the ALJ’s RFC determination is supported by substantial

evidence in the record. Id. at 15-17. In reply, Plaintiff reiterates the argument that the

ALJ improperly evaluated Dr. Brownfield’s opinion, Plaintiff’s Reply at 1-2, and argues

the ALJ’s RFC assessment fails to adequately account for Plaintiff’s stress limitations.

Id. at 2-3. Plaintiff’s arguments are without merit.

        Insofar as Plaintiff argues that at the third step, the ALJ failed to consider the

consultative opinion of psychologist Dr. Brownfield, AR at 298-301, such that the ALJ’s

determination that Plaintiff’s mental impairment does not meet the relevant criteria for

the Listing of Impairments is not supported by substantial evidence in the record, the

ALJ considered Plaintiff’s mental impairments pursuant to Listings 12.04 (depressive,

bipolar and related disorders), 12.06 (anxiety and obsessive-compulsive disorders) and

12.08 (personality and impulse-control disorders). As relevant to this discussion,

disability under any of these three listings requires meeting the criteria of 20 C.F.R. Part




5The court notes that upon determining a disability benefits applicant meets the criteria for disability
based on a Listing Impairment at step 3, the inquiry ceases without proceeding to the remaining two steps
of the five-step analysis. 20 C.F.R. § 416.920(d) (providing claimant who meets or equals criteria of a
Listing Impairment is considered disabled without regard to age, education, and work experience).


                                                   8
404, Subpt. P, App. 1, § 12.00.A.2.b (“Paragraph B”), which provides for the functional

criteria to be assessed in evaluating how a claimant’s mental disorder limits functioning.

        These [four] criteria represent the areas of mental functioning a person uses in a
        work setting. They are: [1] Understand, remember or apply information; [2]
        interact with others; [3] concentrate, persist, or maintain pace; and [4] adapt or
        manage oneself.

20 C.F.R. Part 404, Subpt. P, App. 1, § 12.00.A.2.b (bracketed material added). 6

Furthermore, to satisfy the criteria of paragraph B, a claimant’s mental disorder must

result in an “extreme” limitation of at least one of the four criteria, or a “marked”

limitation in at least two such criteria. Id.

        Significantly, in his consultative opinion, Dr. Brownfield assessed Plaintiff with no

limitation in following and understanding simple directions and instructions, performing

simple tasks independently, maintaining attention and concentration, maintaining a

regular schedule, learning new tasks, and performing complex tasks independently, but

with marked limitations to making appropriate decisions, relating adequately with others,

and appropriately dealing with stress. AR at 300. Plaintiff maintains Dr. Brownfield’s

finding that Plaintiff has a marked limitation in adequately relating with others meets the

second paragraph B criteria, i.e., interacting with others, Plaintiff’s Memorandum at 14,

and that Dr. Brownfield’s further finding that Plaintiff is markedly limited in making

appropriate decisions and dealing with stress establishes Plaintiff meets the fourth

paragraph B criteria, i.e., adapting or managing oneself. Id. As such, Plaintiff asserts

substantial evidence in the record establishes Plaintiff with marked limitations in two of

the paragraph B criteria, requiring a finding that Plaintiff is disabled based on Listing


6 Because the parties do not dispute that if the administrative record establishes the paragraph B criteria
are satisfied, Plaintiff would be disabled under Listing 12.04, 12.06, or 12.08, the remaining criteria for
these Listings are not discussed.

                                                     9
12.04, 12.06, or 12.08. Id. Plaintiff’s argument is without merit because the

administrative record is devoid of substantial evidence establishing Plaintiff has a

marked limitation with regard to the fourth paragraph B criteria pertaining to adapting or

managing oneself.

       In particular, although Dr. Brownfield opined Plaintiff is markedly limited in

making appropriate decisions and appropriately dealing with stress, the fourth

paragraph B mental functioning area of adapting or managing oneself

       refers to the abilities to regulate emotions, control behavior, and maintain well-
       being in a work setting. Examples include: Responding to demands; adapting to
       changes; managing your psychologically based symptoms; distinguishing
       between acceptable and unacceptable work performance; setting realistic goals;
       making plans for yourself independently of others; maintaining personal hygiene
       and attire appropriate to work setting; and being aware of normal hazards and
       taking appropriate precautions.

20 C.F.R. Part 404, Subpart P, App’x 1, § 12.00(E)(4).

Significantly, Plaintiff does not explain how the marked limitations in making appropriate

decisions and dealing with stress Dr. Brownfield assessed comports with or otherwise

qualifies under the regulations’ definition for the mental functioning area of adapting or

managing oneself and the court’s research reveals no case supporting Plaintiff’s

assertion on this point. Simply put, a plain of paragraph B regarding the area of

adapting or managing oneself does not expressly include the limitations of making

appropriate decisions or dealing with stress.

       The ALJ determined that Plaintiff is not markedly limited in adapting or managing

oneself because the record shows Plaintiff is able to take care of his activities of daily

living, cooking, albeit by microwaving food, cleaning, and managing money, and that

Plaintiff got along with his medical providers and staff, as well as the absence of any



                                             10
evidence demonstrating Plaintiff is significantly limited in his awareness of hazards or

“requires excessive supervision while performing basic day-to-day tasks.” AR at 19.

This determination is supported by substantial evidence in the record, including Dr.

Brownfield’s assessment of Plaintiff’s mode of living as including that Plaintiff is able to

dress, bathe, and groom himself, with Plaintiff appearing his stated age, appropriately

dressed, and well-groomed, with normal posture and motor behavior, appropriate eye

contact, and goal directed, cooperative and with adequate presentation. AR at 299.

       Insofar as Dr. Brownfield assessed Plaintiff as markedly limited in making

appropriate decisions, AR at 300, Dr. Brownfield also assessed Plaintiff with clear

sensorium, oriented in all three spheres (person, place and time), intact attention and

concentration, intact recent and remote memory skills, average cognitive functioning,

fair insight and judgment, and able to manage his own funds. AR at 299-300. The ALJ

further found Dr. Brownfield’s opinion that Plaintiff was markedly limited in making

appropriate decisions was inconsistent with the absence of any evidence of any

limitation in Plaintiff’s following and understanding simple directions and instructions,

performing simple tasks independently, maintaining attention and concentration,

maintaining a regular schedule, learning new tasks, and performing complex tasks

independently. AR at 22 (referencing AR at 300). Accordingly, the ALJ did not err in

declining to adopt Dr. Brownfield’s assessment that Plaintiff is markedly limited in

making appropriate decisions.

       The ALJ’s determination that Plaintiff’s’ mental impairments do not satisfy the

paragraph B criteria for disability based on Listing 12.04, 12.06 or 12.08 is thus

supported by substantial evidence in the record.



                                             11
       With regard to Dr. Brownfield’s assessment of Plaintiff as markedly limited in

appropriately dealing with stress, AR at 300, not only is such limitation not within the

paragraph B regulatory definition for adapting or managing oneself, but courts within the

Second Circuit have repeatedly held that “[m]arked limitations in mental functioning,

including a marked limitation in ability to deal with stress, do not mandate a finding of

disability, but can be addressed with additional limitations to a plaintiff’s RFC, such as

limiting plaintiff to simple, routine and repetitive tasks in a work environment free of fast-

paced production requirements.” Uplinger v. Berryhill, 2019 WL 4673437, at * 7

(W.D.N.Y. Sept. 25, 2019) (citing Sophie H. v. Saul, 2019 WL 3975455, at **7-8

(N.D.N.Y. Aug. 22, 2019) (holding ALJ properly assessed stress limitation set forth by

consultative psychologist, who found the plaintiff with a marked limitation in ability to

deal with stress, by including additional limitations in formulating the plaintiff’s RFC to

address the plaintiff’s difficulties in handling stress)). Similarly, in the instant case, the

ALJ accounted for Plaintiff’s stress limitations by incorporating into Plaintiff’s RFC

limitations to “simple routine tasks,” “occasional interaction with coworkers and the

general public,” and “low stress work defined as work involving only occasional decision

making.” AR at 19. Such limitations have routinely been found to adequately account

for a marked limitation in dealing with stress. See, e.g., Uplinger, 2019 WL 4673437, at

* 7 (finding ALJ appropriately accounted for plaintiff’s marked limitations in dealing with

stress by limiting the plaintiff to work in low stress work environment reflected by simple

instructions and tasks, with no supervisory duties, independent decision-making, or

strict production quotas, minimal changes in work routine and processes, and limited

interaction with supervisors, coworkers, and general public); and Herb v. Comm’r of



                                               12
Soc. Sec., 366 F.Supp.3d 441, 447 (W.D.N.Y. 2019) (observing “an RFC limiting a

plaintiff to occasional interaction with co-workers and the public, and to the performance

of simple, routine tasks, may account for the plaintiff’s stress-related limitations.” (citing

cases)). Accordingly, the ALJ’s inclusion of additional limitations in Plaintiff’s RFC

sufficiently accounted for the limitations to Plaintiff’s ability to work posed by his stress

and is supported by substantial evidence in the record.



                                       CONCLUSION

       Based on the foregoing, Plaintiff’s Motion (Dkt. 11) is DENIED; Defendant’s

Motion (Dkt. 12) is GRANTED. The Clerk of Court is directed to close the file.

SO ORDERED.

                                               /s/ Leslie G. Foschio
                                    ______________________________________
                                               LESLIE G. FOSCHIO
                                       UNITED STATES MAGISTRATE JUDGE


DATED:        March 4th, 2020
              Buffalo, New York




                                              13
